 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   IDA FLOREZ,                                           Case No. 1:18-cv-01207-SAB

12                   Plaintiff,                            ORDER RE STIPULATION FOR
                                                           EXTENSION OF TIME FOR PLAINTIFF TO
13           v.                                            FILE OPENING BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                      (ECF No. 12)

15                   Defendant.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

18          1.      Plaintiff’s opening brief shall be filed on or before June 3, 2019;

19          2.      Defendant’s responsive brief shall be filed on or before July 3, 2019; and

20          3.      Plaintiff’s reply, if any, shall be filed on or before July 18, 2019.

21
     IT IS SO ORDERED.
22

23 Dated:        April 30, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                       1
